Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00752-CV

                      IN RE THE CINCINNATI INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 6, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 24, 2019, relator filed a petition for writ of mandamus, which included a

request to stay all trial court proceedings. After considering the petition and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as moot.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 18-10-36490-MCV, styled Ronnie Villanueva v. Juan Fernandez, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.